                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
RETHA JOHNSON,                                 :     CIVIL ACTION
                                               :
                          Plaintiff,           :
                                               :
                     v.                        :     No. 18-4751
                                               :
MARY DOLLINGER, ERIC FETCHER,                  :
DANIEL KUHN, LAMONT PENDLETON,                 :
FRANCES HARRISON BLY, and LEE ANN              :
MONTGOMERY,                                    :
                                               :
                          Defendants.          :
                                               :

                                          ORDER

             AND NOW, this     10th     day of May, 2019, upon consideration of Defendant

Lee Ann Montgomery’s (“Officer Montgomery”) Motion to Dismiss and Plaintiff Retha

Johnson’s (“Johnson”) Memorandum of Law in Opposition, it is hereby ORDERED that:

             1.     Officer Montgomery’s Motion (Doc. No. 12) is GRANTED;

             2.     Count IV of Johnson’s Amended Complaint is DISMISSED WITH
                    PREJUDICE as to Officer Montgomery; and

             3.     Officer Montgomery is DISMISSED from this action.




                                                   BY THE COURT:



                                                   /s/ Robert F. Kelly
                                                   ROBERT F. KELLY
                                                   SENIOR JUDGE
